Bloodworth, J.
1. When considered in connection with the entire charge of the court and in the light of the evidence, there is no error harmful to the plaintiff in the excerpt from the charge of which complaint is made in the motion for a new trial.
2. “This court, by the constitutional amendment creating it, is limited in jurisdiction to the correction of errors of law alone, and therefore has no power to grant a new trial on the ground that the verdict is strongly contrary to the weight of evidence, if there is any evidence at all to support it.” Edge v. Thomas, 9 Ga. App. 559 (71 S. E. 875); Cook v. McMurria, 19 Ga. App. 491 (91 S. E. 785); Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732); McCarty v. Keys, 19 Ga. App. 494 (91 S. E. 875).
3. There is some evidence to support the .verdict, and the judgment is

Affirmed.


Broyles, P. J., and Stephens, J., concur.

J. T. Sisk, for plaintiff. Z. B. Rogers, for defendant.